Case 1:21-cv-00396-RJL Document 20-10 Filed 08/14/21 Page 1 of 3




                   Exhibit 10


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-10 Filed 08/14/21 Page 2 of 3
~([;~®        Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
JONLINEf
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                       lt:ESAVANANDA BHAaATI V . STATE OF KERA.LA                                                              225
                                                            (1973) 4 Supreme Court Ca•e• 225
                                                                           (Original Jurisdiction)
                            [BEFORS •• M. 1uxa1, a. J., AND J. M. SDLAT, K. "· BltODB, A. N. GROVER,
                               A. N. RAY, P. JAOAlfMORAN KaDDY, D. O. PALBl[AR, H. R. KHANNA,
                                  K. K. MATJmW, K. H. BKO, ll. N. DWIVEJ>J, A. K. MUJtHERJEA AND
                                                     Y. V. CHANDRAOHUD, JJ.)

                                                                  Writ Petition No. 135 of 1970
                       HIS HOLINESS KESAVANANDA BHARATI
                          SRIPADAGALVARU                                                                                                     Petitioner;
                                              Y.rsus
                       STATE OF KERALA AND ANOTHER                                                                                           Respondents.
                                                        Writ Petition, Nos. 351 and 352 of 1972
                       SHRI RAGHUNATH    RAO GANPAT  RAO
                          N. H . NAWAB MOHAMMED IFTIKHAR
                          ALI KHAN                                                                                                           Petitioner ;
                                             Ynsus
                       UNION OF INDIA                                                                                                        Respondent.
                                                          Writ Petitions Noa. S73 and 374 of 1972
                       SHETHIA MINING AND MANUFACTURING
                          CORPORATION LID. ETC.                                                                                               Petitioners ;
                                              Ynsus
                       UNION OF INDIA AND OTHERS                                                                                              Respondents.
                                                                   'Writ Petition No. 400 of 1972
                       THE ORIENTAL COAL CO. LTD.                                                                                             Petitioner ;
                                               Ynsus
                       UNION OF INDIA AND ANOTHER                                                                                            Respondents.
                                    Writ Petitions Noa. 135 of 1970 and 351, 352, 373., 374 and 400
                                                   of 1972., decided on April 24, 1973
                              Editor'• note: Scheme of die INadaote.-Though.the main question has been the
                        nature, extent and acopc of the amending power; it baa been duCU3$cd in the background of
                        the scheme of the Conatitution by application of principles of Constitutional interpretation.
                                The headnote baa been divided into eight parts. Part I deals with the views expressed
                        on the Constitution of India while Part II on the Preamble. In Part III is detailed the
                        vario!.JS principles of Constitutional interpretation applied. Part IV then deals with the
                        main question of sc:ope and extent of amending power including the question of amendability
                        of Part III and also the question of implied and inherent limitation on the amending power.•
                        Partl V, VI and VII deal with the validity of the 24th, 25th a nd 29th Amendments.
                        Part VII contain• miaccllanCO!.lS questions discuascd by the Court.
                             Most of the cuea cited in the judgments have been annotated at the relevant places in
                        the headnote and the complete lilt would be found under the Table of Cases Cited. A
                        complete lilt of treatises and books cited is also given, separately.

                        •    (S,• particularly the approach of Hegdc & Mukhcrjea, JJ. on these two questions.)
    Case  1:21-cv-00396-RJL
     SCC Online Web Edition, Copyright © Document
                                         2021     20-10 Filed 08/14/21 Page 3 of 3
     Page 170       Friday, August 13, 2021
     Printed For: Mr. Wayne Page
     SCC Online Web Edition: http://www.scconline.com
     TruePrint™ source: Supreme Court Cases
     -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
